El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
La Corte de Distrito de Bayamón dictó sentencia decla-rando al acusado Juan Osorio culpable del delito de infrac-ción al artículo 328 del Código Penal y condenándole a sufrir una pena de cuatro meses de cárcel y al pago de las costas. De dicha sentencia apeló el acusado para ante nosotros.
Al terminar el fiscal de someter la prueba que tenía, el acusado presentó una moción de nonsuit que fué declarada *811por la corte sin lugar, sometiendo éste entonces sn caso sin practicar prueba alguna. Como único error alega:
"Que el fallo de la corte inferior es contrario a la prueba siendo ésta insuficiente en derecho para establecer la culpabilidad del acusado. ’ ’
De la declaración del Dr.. Comas surge que con motivo de este accidente el niño José Dolores Ramos, de doce años de edad, resultó con "una fractura del fémur derecho en su tercio medio y otra fractura del fémur izquierdo en su tercio medio; o sea la fractura de ambos muslos.” Que le dió tratamiento por espacio de seis o siete semanas.
José Dolores Ramos declaró:
"Que venía el carro y yo creía que no iba a subir a la acera y me quedé sentado; cuando yo vi el carro que venía de allá, de la. calle Comerío, no me dió tiempo de pararme y el carro subió sobre la acera y tumbó un zoco, el zoco me cayó encima del muslo y la rueda del carro subió encima del zoco y me pilló las dos piernas y me las partió.”
Declaró también que el carro “venía a toda velocidad”' y que era guiado en aquel momento por el acusado, el guardia Juan Osorio.
El padre del niño, Lorenzo Ramos, declaró que “el carro venía ligero.”
En cuanto a la velocidad a que marchaba el automóvil, el récord no contiene más declaraciones que las dos que pre-ceden, y como dice el fiscal en su informe la del lesionado sería suficiente para' sostener la sentencia, según lo resolvió ya este tribunal en el caso de El Pueblo v. Carrión, 52 D.P.R. 453, donde se dijo:
"La conclusión del juez sentenciador se basó prácticamente sóh> en‘la declaración del denunciante. Aunque él era la parte perjudi-cada y su declaración debe ser cuidadosamente analizada por una corte sentenciadora, no estamos dispuestos a revocar la decisión de dicho tribunal en lo que a su credibilidad se refiere.”
*812En el caso de autos la declaración del lesionado fue corro-borada por la de su padre, y además, la credibilidad de ninguno de dichos testigos fue impugnada por el acusado.
Este cita en su alegato copiosa jurisprudencia para demostrar que su negligencia, de haber existido, no es la negligencia crasa de que habla el artículo 328 del Código Penal. Tomando en consideración la velocidad a que marchaba el vehículo y la forma en que ocurrió el accidente, hay base a nuestro juicio para sostener la sentencia recurrida.
Aunque algunos de los testigos ofrecidos por El Pueblo hicieron referencia a un ligero choque entre el carro que conducía el acusado y un “trocito” (un truck pequeño), este extremo no quedó establecido. Sí se demostró que el carro se subió a la acera, donde estaba, porque a ello tenía derecho, •el menor José Dolores Ramos, derribando, un zoco que cayó .sobre-los muslos del niño, causándole las contusiones a que se ha hecho ya referencia. Este hecho no aparece explicado en forma alguna ni por repreguntas a los testigos de El Pueblo ni por prueba directa del acusado. Y habiendo que-dado sin explicar ese hecho, hay base suficiente para inferir ■que la negligencia del acusado es aquélla que castiga el ar-tículo 328' del Código Penal.

En esas circunstancias es nuestro deber respetar y con-firmar la sentencia recurrida.

El Juez Asociado Señor De Jesús no intervino.